Name: Council Regulation (EEC) No 3339/92 of 16 November 1992 laying down, in respect of hops, the amount of aid to producers for the 1991 harvest
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 336/4 Official Journal of the European Communities 20. 11 . 92 COUNCIL REGULATION (EEC) No 3339/92 of 16 November 1992 laying down, in respect of hops, the amount of aid to producers for the 1991 harvest whereas an examination of the results of the 1991 harvest shows the need to fix aid for groups of varieties of hops cultivated in the Community ; whereas aid to producers shall also be granted for areas cultivated with experi ­ mental strains, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), and in particular Article 12 (7) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament (2), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs ac ­ cording to varieties, taking into account the average return on the areas in full production compared with the average returns for previous harvests, the current position of the market and trends in costs ; Whereas Article 12a of the said Regulation provides that aid to producers may also be granted for areas cultivated with experimental strains in order to facilitate the de ­ velopment of new varieties ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1991 harvest, aid shall be granted to the producers of hops cultivated in the Community for the groups of varieties set out in the Annex as well as for experimental strains. 2. The amount of the aid shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1992. For the Council The President J. GUMMER (') OJ No L 175, 4. 8 . 1971 , p. 1 , as last amended by Regulation (EEC) No 3577/90 (OJ No L 353, 17 . 12. 1990, p. 23). (2) Opinion delivered on 30 October 1992 (not yet published in the Official Journal). 20. 11 . 92 Official Journal of the European Communities No L 336/5 ANNEX Aid to hop producers for the 1991 harvest Group of varieties Aid amount (ECU/ha) Aromatic 340 Bitter 340 Other 340 Experimental strains 340